UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT AUDITORS FOR THE YEARS ENDED DECEMBER 31, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REPORT OF INDEPENDENT AUDITORS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have audited the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (the “Company”) as of December 31, 2011 and 2010, the related consolidated statements of income, changes in stockholders’ equity and cash flows for the years ended December 31, 2011 and 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. As described in Note 4(7) to the consolidated financial statements, certain long-term investments were accounted for under the equity method based on the financial statements as of December 31, 2011 and 2010 of the investees, which were audited by the other independent auditors. Our opinion, insofar as it related to the investment income amounted to NT$376 million and NT$310 million, which represented 4.01% and 1.22% of the consolidated income from continuing operations before income tax for the years ended December 31, 2011 and 2010, respectively, and the related long-term investment balances of NT$4,396 million and NT$5,282 million, which represented 1.57% and 1.88% of the total consolidated assets as of December 31, 2011 and 2010, respectively, are based solely on the reports of the other independent auditors. We conducted our audits in accordance with auditing standards generally accepted in the Republic of China and “Guidelines for Certified Public Accountants’ Examination and Reports on Financial Statements”, which require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall consolidated financial statement presentation. We believe that our audits and the reports of the other independent auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the reports of the other independent auditors, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of United Microelectronics Corporation and subsidiaries as of December 31, 2011 and 2010, and the consolidated results of their operations and their cash flows for the years ended December 31, 2011 and 2010, in conformity with requirements of the Guidelines Governing the Preparation of Financial Reports by Securities Issuers and accounting principles generally accepted in the Republic of China. As described in Note 3 to the consolidated financial statements, effective from January 1, 2011, the Company has adopted the third revision of the Statement of Financial Accounting Standards No. 34, “ Financial Instruments: Recognition and Measurement”, and the newly issued Statement of Financial Accounting Standards No. 41, “Operating Segments” of the Republic of China. ERNST & YOUNG CERTIFIED PUBLIC ACCOUNTANTS Taipei, Taiwan Republic of China March 14, 2012 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to audit such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) As of December 31, As of December 31, Assets Notes 2011 2010 Liabilities and Stockholders' Equity Notes 2011 2010 Current assets Current liabilities Cash and cash equivalents 2, 4(1) $ 49,070,128 $ 51,271,105 Short-term loans 4(11) $ 9,411,877 $ 4,124,115 Financial assets at fair value through profit or loss, current 2, 4(2) 695,931 1,139,943 Financial liabilities at fair value through profit or loss, current 2, 4(12) 741,531 2,254,937 Available-for-sale financial assets, current 2, 4(5) 5,124,780 7,044,673 Notes and accounts payable 5,010,222 7,024,359 Held-to-maturity financial assets, current 2 13,524 - Income tax payable 2 514,977 1,563,391 Notes receivable 2, 3 74,572 115,833 Accrued expenses 2, 4(19) 9,756,579 11,263,161 Accounts receivable, net 2, 3, 4(3) 14,390,541 18,110,521 Payable on equipment 8,517,694 12,619,400 Accounts receivable-related parties, net 2, 3, 5 130,553 759,644 Current portion of long-term liabilities 2, 4(13), 4(14), 6 8,002,051 5,706,189 Other receivables 2, 3 724,563 569,559 Deferred income tax liabilities, current 2, 4(21) 32,985 11,586 Inventories, net 2, 4(4) 12,709,276 13,032,623 Other current liabilities 918,038 877,487 Prepaid expenses 804,789 848,349 Total current liabilities 42,905,954 45,444,625 Non-current assets held for sale 2 583 16,233 Deferred income tax assets, current 2, 4(21) 297,943 834,737 Long-term liabilities Restricted assets 20,331 26,077 Bonds payable 2, 4(13) 11,984,404 - Total current assets 84,057,514 93,769,297 Long-term loans 4(14), 6 9,110,982 6,799,390 Total long-term liabilities 21,095,386 6,799,390 Funds and investments Financial assets at fair value through profit or loss, noncurrent 2, 4(2) 119,711 79,920 Other liabilities Available-for-sale financial assets, noncurrent 2, 4(5), 4(10) 18,835,224 30,254,065 Accrued pension liabilities 2, 4(15) 3,261,101 3,299,416 Financial assets measured at cost, noncurrent 2, 4(6), 4(10) 8,298,967 7,651,864 Deposits-in 105,617 24,205 Long-term investments accounted for under the equity method 2, 4(7), 4(10), 5, 10(7) 11,275,894 9,193,239 Deferred income tax liabilities, noncurrent 2, 4(21) 35,908 20,807 Prepayment for long-term investments 44,392 - Other liabilities-others 2 302,817 162,524 Total funds and investments 38,574,188 47,179,088 Total other liabilities 3,705,443 3,506,952 Total liabilities 67,706,783 55,750,967 Property, plant and equipment 2, 4(8), 4(10), 6, 7 Land 2,065,194 1,555,904 Capital 2, 4(16), 4(17) Buildings 26,631,417 26,156,284 Common stock 130,843,416 129,879,123 Machinery and equipment 559,032,330 498,122,888 Capital collected in advance 1,140 - Transportation equipment 64,918 72,938 Additional paid-in capital 2, 4(7), 4(13), 4(17) Furniture and fixtures 4,378,308 3,594,261 Premiums 44,499,645 44,203,728 Leasehold improvements 836,313 728,030 Treasury stock transactions 787,465 140,939 Total cost 593,008,480 530,230,305 Employee stock options 580,933 704,308 Less : Accumulated depreciation (463,622,840) (428,492,265) Stock options 592,622 - Less : Accumulated impairment (3,115,991) (1,725,272) Retained earnings 2, 4(7), 4(19) Add : Construction in progress and prepayments 23,054,651 32,749,232 Legal reserve 3,442,856 1,064,881 Property, plant and equipment, net 149,324,300 132,762,000 Unappropriated earnings 21,056,268 27,130,678 Adjusting items in stockholders' equity 2, 4(5), 4(7), 4(16), 4(18) Intangible assets Cumulative translation adjustment (2,268,792) (5,279,000) Trademarks 2 317 - Unrealized gain or loss on financial instruments 14,424,891 27,715,983 Goodwill 2, 4(10) 50,863 304,728 Treasury stock (6,223,357) (6,223,357) Other intangible assets 2 299,680 - Total stockholders' equity of parent company 207,737,087 219,337,283 Total intangible assets 350,860 304,728 Minority interests 4,387,876 5,798,746 Other assets Total stockholders' equity 212,124,963 225,136,029 Deferred charges 2 1,513,157 1,287,212 Deferred income tax assets, noncurrent 2, 4(21) 2,993,953 2,889,902 Other assets-others 2, 4(9), 4(10), 6 3,017,774 2,694,769 Total other assets 7,524,884 6,871,883 Total assets $ 279,831,746 $ 280,886,996 Total liabilities and stockholders' equity $ 279,831,746 $ 280,886,996 The accompanying notes are an integral part of the consolidated financial statements. 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the years ended December 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the years ended December 31, Notes 2011 2010 Operating revenues 2, 5 Sales revenues $ 114,881,431 $ 122,857,088 Less : Sales returns and discounts (28,216) Net Sales 114,394,295 122,828,872 Other operating revenues 2,308,428 3,612,672 Net operating revenues 116,702,723 126,441,544 Operating costs 2,4(4), 4(15), 4(17), 4(20) Cost of goods sold (93,891,504) (88,189,278) Other operating costs (1,525,238) (1,378,722) Operating costs (95,416,742) (89,568,000) Gross profit 21,285,981 36,873,544 Unrealized intercompany profit 2 (360) (214) Realized intercompany profit 2 573 51,009 Gross profit-net 21,286,194 36,924,339 Operating expenses 2, 4(15), 4(17), 4(20) Sales and marketing expenses (2,565,821) General and administrative expenses (3,341,672) (3,598,361) Research and development expenses (9,395,066) (8,740,479) Subtotal (16,106,327) (14,904,661) Operating income 5,179,867 22,019,678 Non-operating income Interest revenue 229,244 143,480 Investment gain accounted for under the equity method, net 2, 4(7) - 114,608 Dividend income 1,715,111 1,344,017 Gain on disposal of property, plant and equipment 2 30,685 50,383 Gain on disposal of investments 2, 5 1,688,016 2,020,797 Exchange gain, net 2 463,730 - Gain on valuation of financial liabilities 2, 4(12) 1,341,249 - Other income 2,054,687 1,019,469 Subtotal 7,522,722 4,692,754 Non-operating expenses Interest expense 2, 4(8) (306,015) (16,800) Investment loss accounted for under the equity method, net 2, 4(7) (312,261) - Other investment loss (362) - Loss on disposal of property, plant and equipment 2 (8,542) (9,259) Exchange loss, net 2 - (150,905) Financial expenses (53,831) (64,595) Impairment loss 2, 4(10) (2,246,490) (113,879) Loss on valuation of financial assets 2, 4(2) (343,855) (217,895) Loss on valuation of financial liabilities 2, 4(12) - (665,116) Other losses (50,882) (90,362) Subtotal (3,322,238) (1,328,811) Income from continuing operations before income tax 9,380,351 25,383,621 Income tax expense 2, 4(21) (913,435) (1,606,114) Income from continuing operations 8,466,916 23,777,507 Extraordinary gain 10(6) - 68,449 (the net amount after deducted tax expense 14,020 thousand) Net income $ 8,466,916 $ 23,845,956 Attributable to: Stockholders of the parent $ 10,609,695 $ 23,898,905 Minority interests (2,142,779) (52,949) Net income $ 8,466,916 $ 23,845,956 Pre-tax Post-tax Pre-tax Post-tax Earnings per share-basic (NTD) 2, 4(22) Income from continuing operations $ 0.92 $ 0.84 $ 2.03 $ 1.90 Extraordinary gain - - 0.01 0.01 Net income attributable to stockholders of the parent $ 0.92 $ 0.84 $ 2.04 $ 1.91 Earnings per share-diluted (NTD) 2, 4(22) Income from continuing operations $ 0.87 $ 0.81 $ 1.99 $ 1.86 Extraordinary gain - - 0.01 0.01 Net income attributable to stockholders of the parent $ 0.87 $ 0.81 $ 2.00 $ 1.87 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY For the years ended December 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) Capital Additional Paid-in Capital Retained Earnings Cumulative Translation Adjustment Unrealized Gain/Loss on Financial Instruments Treasury Stock Total Notes Common Stock Collected in Advance Legal Reserve Unappropriated Earnings Minority Interests Balance as of January 1, 2010 4(16) $ 129,877,713 $ - $ 44,365,049 $ - $ 10,648,813 $ (318,188) $ 30,915,079 $ (1,890,145) $ 497,935 $ 214,096,256 Appropriation and distribution of 2009 retained earnings Legal reserve - - - 1,064,881 (1,064,881) - Cash dividends - (6,233,002) - (6,233,002) Net income in 2010 - 23,898,905 - - - (52,949) 23,845,956 Treasury stock acquired 2, 4(18) - (4,843,588) - (4,843,588) Compensation cost of employee stock options 2, 4(17) - - 254,106 - 254,106 Treasury stock sold to employees 2, 4(16), 4(18) - - 420,648 - 510,376 - 931,024 Adjustment of funds and investments disposal 2 - (30) - - - (30) Adjustment of retained earnings accounted for under the equity method 2, 4(7) - (119,157) - (119,157) Cash dividends allocated to subsidaries 2 - - 8,040 - 8,040 Changes in unrealized loss on available-for-sale financial assets 2, 4(5) - (1,268,275) - - (1,268,275) Changes in unrealized loss on financial instruments of investees 2 - (1,930,821) - - (1,930,821) Exercise employee stock options 2, 4(16), 4(17) 1,410 - 1,132 - 2,542 Changes in cumulative translation adjustment 2 - (4,960,782) - - - (4,960,782) Changes in minority interests - 5,353,760 5,353,760 Balance as of December 31, 2010 4(16) 129,879,123 - 45,048,975 1,064,881 27,130,678 (5,279,000) 27,715,983 (6,223,357) 5,798,746 225,136,029 Appropriation and distribution of 2010 retained earnings 4(19) Legal reserve - - - 2,377,975 (2,377,975) - Cash dividends - (14,033,575) - (14,033,575) Net income in 2011 - 10,609,695 - - - (2,142,779) 8,466,916 Compensation cost of employee stock options 2, 4(17) - - 213,639 - 213,639 Treasury stock sold to employees 2, 4(16), 4(18) - - 599,139 - 599,139 Embedded conversion options derived from convertible bonds 2, 4(13) - - 679,612 - 679,612 Derecognise convertible bonds - - (137,088) - (137,088) Adjustment of additional paid-in capital accounted for under the equity method 2, 4(7) - - (103) - (103) Adjustment of funds and investments disposal 2 - (5) - - - (5) Adjustment of retained earnings accounted for under the equity method 2, 4(7) - (272,555) - (272,555) Cash dividends allocated to subsidaries 2 - - 17,874 - 17,874 Changes in unrealized loss on available-for-sale financial assets 2, 4(5) - (10,470,556) - - (10,470,556) Changes in unrealized loss on financial instruments of investees 2 - (2,820,536) - - (2,820,536) Exercise employee stock options 2, 4(16), 4(17) 964,293 1,140 38,617 - 1,004,050 Changes in cumulative translation adjustment 2 - 3,010,213 - - - 3,010,213 Changes in minority interests - 731,909 731,909 Balance as of December 31, 2011 4(16) $ 130,843,416 $ 1,140 $ 46,460,665 $ 3,442,856 $ 21,056,268 $ (2,268,792) $ 14,424,891 $ (6,223,357) $ 4,387,876 $ 212,124,963 Note: Directors' remuneration and employee bonus amounted to NT$21 million and NT$2,477 million, respectively, were expensed in 2010. Directors' remuneration and employee bonus amounted to NT$10 million and NT$965 million, respectively, were expensed in 2009. The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) For the years ended December 31, 2011 2010 Cash flows from operating activities: Net income attributable to stockholders of the parent $ 10,609,695 $ 23,898,905 Net loss attributable to minority interests (2,142,779) (52,949) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Extraordinary gain - (82,469) Depreciation 31,915,068 29,951,312 Amortization 455,731 544,321 Bad debt expenses 578,805 20,748 Donation income (691,611) - Loss on decline in market value, scrap and obsolescence of inventories 1,754,699 82,453 Cash dividends received under the equity method 305,396 48,753 Investment loss (gain) accounted for under the equity method 312,261 (114,608) Loss (Gain) on valuation of financial assets and liabilities (997,394) 883,011 Impairment loss 2,246,490 113,879 Gain on disposal of investments (1,688,016) (2,020,797) Gain on disposal of property, plant and equipment (22,143) (41,124) Gain on disposal of non-current assets held for sale (193,855) (449) Gain on reacquisition of bonds (167,311) - Amortization of financial assets discounts - (7,253) Amortization of bond discounts 300,389 227,139 Amortization of administrative expenses from syndicated loans 4,051 273 Exchange loss (gain) on financial assets and liabilities 77,874 (327,341) Exchange loss (gain) on long-term liabilities 188,531 (498,520) Exchange loss (gain) on disposal of non-current assets held for sale (767) 266 Amortization of deferred income (98,940) (145,764) Stock-based payment 796,253 646,968 Changes in assets and liabilities: Financial assets and liabilities at fair value through profit or loss (140,618) 612,802 Notes receivable and Accounts receivable 3,762,332 (2,315,832) Other receivables (124,682) 1,380,061 Inventories (1,250,546) (3,334,002) Prepaid expenses 65,796 (586,039) Deferred income tax assets and liabilities 469,352 69,112 Notes and accounts payable (2,054,788) 1,776,366 Accrued expenses (2,811,033) 3,893,450 Other current liabilities 12,722 (1,271,666) Accrued pension liabilities (32,378) 38,378 Other liabilities-others 215,216 105,629 Net cash provided by operating activities 41,653,800 53,495,013 Cash flows from investing activities: Acquisition of financial assets at fair value through profit or loss (85,451) (163,620) Proceeds from disposal of financial assets at fair value through profit or loss 29,656 - Acquisition of available-for-sale financial assets (98,188) (232,092) Proceeds from disposal of available-for-sale financial assets 3,103,136 3,485,293 Acquisition of financial assets measured at cost (1,517,080) (835,525) Proceeds from disposal of financial assets measured at cost 409,240 333,977 Acquisition of long-term investments accounted for under the equity method (3,325,272) (597,459) Proceeds from disposal of long-term investments accounted for under the equity method 119,643 157,734 Prepayment for long-term investments (43,921) - Proceeds from capital reduction and liquidation of investments 251,584 52,914 Net cash received from acqusition of subsidiaries 29,350 1,859,186 Net cash paid for disposal of subsidiaries (93,668) (176,217) Other receivables - 27,108 Acquisition of minority interests (111,533) (266,382) Acquisition of property, plant and equipment (53,326,115) (61,322,819) Proceeds from disposal of property, plant and equipment 44,962 76,044 Proceeds from disposal of non-current assets held for sale 594,738 405,098 Increase in deferred charges (392,956) (382,050) Acquisition of intangible assets (287,203) - Decrease (increase) in restricted assets 4,806 (26,077) Increase in other assets-others (425,788) (174,066) Net cash used in investing activities (55,120,060) (57,778,953) 6 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) For the years ended December 31, 2011 2010 (continued) Cash flows from financing activities: Increase in short-term loans $ 5,294,899 $ 4,202,660 Proceeds from long-term loans 7,861,160 1,345,000 Repayments of long-term loans (3,457,383) (33,450) Proceeds from bonds issued 14,423,000 - Bond issuance costs (67,322) - Redemption of bonds - (7,500,000) Reacquisition of bonds (1,725,732) - Cash dividends (14,015,701) (6,224,963) Exercise employee stock options 1,004,050 2,542 Treasury stock acquired - (4,843,588) Treasury stock sold to employees - 510,517 Proceeds from disposal of treasury stock 15,071 27,211 Increase in deposits-in 81,722 9,620 Increase in minority stockholders 509,225 2,330,577 Net cash provided by (used in) financing activities 9,922,989 (10,173,874) Effect of exchange rate changes on cash and cash equivalents 1,342,294 (424,041) Net decrease in cash and cash equivalents (2,200,977) (14,881,855) Cash and cash equivalents at beginning of period 51,271,105 66,152,960 Cash and cash equivalents at end of period $ 49,070,128 $ 51,271,105 Supplemental disclosures of cash flow information: Cash paid for interest $ 262,459 $ 239,265 Less: Cash paid for capitalized interest (72,495) (224,029) Cash paid for interest excluding capitalized interest $ 189,964 $ 15,236 Cash paid for income tax $ 1,452,646 $ 117,584 Investing activities partially paid by cash: Acquisition of property, plant and equipment $ 49,286,693 $ 67,623,874 Discount on property, plant and equipment (58,110) (1,592) Add: Payable at beginning of period 12,620,481 5,487,908 Add: Effect of acquisition of subsidiaries - 833,110 Less: Payable at end of period (8,517,694) (12,620,481) Less: Effect of disposal of subsidiaries (5,255) - Cash paid for acquiring property, plant and equipment $ 53,326,115 $ 61,322,819 The accompanying notes are an integral part of the consolidated financial statements. 7 UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars unless Otherwise Specified) 1. HISTORY AND ORGANIZATION United Microelectronics Corporation (UMC) was incorporated in May 1980 and commenced operations in April 1982. UMC is a full service semiconductor wafer foundry, and provides a variety of services to satisfy customer needs. UMC’s common shares were publicly listed on the Taiwan Stock Exchange (TSE) in July 1985 and its American Depositary Shares (ADSs) were listed on the New York Stock Exchange (NYSE) in September 2000 . The numbers of employees as of December 31 , 2011 and 2010 were 15,820 and 15,656, respectively. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The consolidated financial statements were prepared in conformity with requirements of the Guidelines Governing the Preparation of Financial Reports by Securities Issuers and accounting principles generally accepted in the Republic of China (R.O.C.). Summary of significant accounting policies is as follows: General Descriptions of Reporting Entities a. Principles of Consolidation Investees in which UMC, directly or indirectly, holds more than 50% of voting rights are consolidated into UMC’s financial statements. (UMC and the consolidated entities are hereinafter referred to as “the Company”.) Transactions between consolidated entities are eliminated in the consolidated financial statements. The difference between the acquisition cost and the net equity of a subsidiary as of the acquisition date was amortized, and goodwill arising from new acquisitions is analyzed and accounted for under the R.O.C. Statement of Financial Accounting Standard (R.O.C. SFAS) No. 25, “Business Combination – Accounting Treatment under Purchase Method” (R.O.C. SFAS 25), in which goodwill is not subject to amortization. 8 b. The consolidated entities are as follows: As of December 31, 2011 Investor Subsidiary Business nature Percentage of ownership (%) UMC UMC GROUP (USA) (UMC-USA) IC Sales 100.00 UMC UNITED MICROELECTRONICS (EUROPE) B.V. (UME BV) Market development 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 UMC TLC CAPITAL CO., LTD. (TLC) New business investment 100.00 UMC UMC NEW BUSINESS INVESTMENT CORP. (NBI) Investment holding 100.00 UMC UMC INVESTMENT (SAMOA) LIMITED Investment holding 100.00 UMC FORTUNE VENTURE CAPITAL CORP. (FORTUNE) Consulting and planning for investment in new business 100.00 UMC UMC JAPAN (UMCJ) Sales and manufacturing of integrated circuits 100.00 UMC NEXPOWER TECHNOLOGY CORP. (NEXPOWER) Sales and manufacturing of solar power batteries 44.16 FORTUNE UNITRUTH INVESTMENT CORP. (UNITRUTH) Investment holding 100.00 FORTUNE TOPCELL SOLAR INTERNATIONAL CO., LTD. (TOPCELL) Solar power cell manufacturing and sale 8.81 FORTUNE NEXPOWER Sales and manufacturing of solar power batteries 5.05 UNITRUTH TOPCELL Solar power cell manufacturing and sale 3.81 UNITRUTH NEXPOWER Sales and manufacturing of solar power batteries 2.25 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 UMC CAPITAL CORP. ECP VITA LTD. Insurance 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 TLC TOPCELL Solar power cell manufacturing and sale 8.81 TLC NEXPOWER Sales and manufacturing of solar power batteries 5.87 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 9 Investor Subsidiary Business nature Percentage of ownership (%) NBI GREEN FIELD (SAMOA) LIMITED Investment holding 100.00 NBI TERA ENERGY DEVELOPMENT CO., LTD. Energy Technical Services 100.00 NBI EVERRICH ENERGY CORP. (EVERRICH) Solar engineering integrated design services 90.61 NBI UNISTARS CORP. (UNISTARS) High brightness LED packages 72.83 NBI WAVETEK MICROELECTRONICS CORPORATION (WAVETEK) GaAs Foundry service 72.16 NBI UNITED LIGHTING OPTO-ELECTRONIC INC. (UNITED LIGHTING) (NOTE A) LED lighting manufacturing and sale 55.25 NBI TOPCELL Solar power cell manufacturing and sale 48.66 UNITED LIGHTING UNITED LIGHTING OPTO-ELECTRONIC INVESTMENT (HK) LIMITED Investment holding 100.00 UNITED LIGHTING POWER LIGHT INVESTMENTS LIMITED (POWER LIGHT (SAMOA)) Investment holding 100.00 POWER LIGHT (SAMOA) BAO LIN (SHANDONG) GUANG DIAN KE JI YOU XIAN GONGSI LED lighting manufacturing and sale 100.00 WAVETEK WAVETEK MICROELECTRONICS INVESTMENT (HK) LIMITED Investment holding 100.00 EVERRICH EVERRICH ENERGY INVESTMENT (HK) LIMITED (EVERRICH-HK) Investment holding 100.00 EVERRICH SMART ENERGY ENTERPRISES LIMITED (SMART ENERGY) Investment holding 100.00 EVERRICH-HK EVERRICH (SHANDONG) ENERGY CO., LTD. Solar engineering integrated design services 100.00 SMART ENERGY SMART ENERGY SHANDONG CORPORATION Solar engineering integrated design services 100.00 GREEN FIELD (SAMOA) LIMITED NEW BUSINESS REALTY (SAMOA) LIMITED Investment holding 100.00 NEXPOWER NEWENERGY HOLDING LIMITED Investment holding 100.00 NEXPOWER NPT HOLDING LIMITED Investment holding 100.00 NEWENERGY HOLDING LIMITED FUTUREPOWER HOLDING LIMITED Investment holding 100.00 FUTUREPOWER HOLDING LIMITED NEXPOWER (SHANDONG) ENERGY CO., LTD. Sales and manufacturing of photovoltaic batteries and photovoltaic modules 100.00 NPT HOLDING LIMITED NLL HOLDING LIMITED Investment holding 100.00 10 As of December 31, 2010 Investor Subsidiary Business nature Percentage of ownership (%) UMC UMC-USA IC Sales 100.00 UMC UME BV Market development 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 UMC TLC New business investment 100.00 UMC NBI Investment holding 100.00 UMC ALPHA WISDOM LIMITED (AWL) (Note B) Investment holding 100.00 UMC FORTUNE Consulting and planning for investment in new business 100.00 UMC UMCJ Sales and manufacturing of integrated circuits 55.56 UMC NEXPOWER Sales and manufacturing of solar power batteries 44.42 FORTUNE UNITRUTH INVESTMENT CORP. (UNITRUTH) Investment holding 100.00 FORTUNE MOS ART PACK CORP. (MAP) (Note C) IC Packaging 54.72 FORTUNE NEXPOWER Sales and manufacturing of solar power batteries 5.08 UNITRUTH MAP IC Packaging 18.62 UNITRUTH NEXPOWER Sales and manufacturing of solar power batteries 2.27 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 UMC CAPITAL CORP. ECP VITA LTD. Insurance 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 TLC NEXPOWER Sales and manufacturing of solar power batteries 5.90 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 NBI WAVETEK GaAs Foundry service 99.79 NBI UNITED LIGHTING OPTO-ELECTRONIC INC. (UNITED LIGHTING) Sales and manufacturing of LED lighting 94.65 11 Investor Subsidiary Business nature Percentage of ownership (%) NBI EVERRICH Solar engineering integrated design services 91.12 NBI UNISTARS High brightness LED packages 65.63 NBI TOPCELL Solar power cell manufacturing and sale 51.49 UNITED LIGHTING UNITED LIGHTING OPTO-ELECTRONIC INVESTMENT (HK) LIMITED Investment holding 100.00 EVERRICH EVERRICH-HK Investment holding 100.00 EVERRICH-HK EVERRICH (SHANDONG) ENERGY CO., LTD (formerly YONGSHENG (SHANDONG) ENERGY CO.) Solar engineering integrated design services 100.00 AWL UMCJ Sales and manufacturing of integrated circuits 44.44 NEXPOWER JENENERGY SYSTEM CORPORATION (JENENERGY) Energy Technology Service 66.67 JENENERGY SMART ENERGY Investment holding 100.00 SMART ENERGY SMART ENERGY SHANDONG CORPORATION Design of photovoltaic system and consulting services related to photovoltaic technology, etc. 100.00 Note A: On April 1, 2011, UNITED LIGHTING merged with POWER LIGHT TECH CO., LTD. ( PLT). After the business combination, PLT is the surviving company and was renamed to UNITED LIGHTING. Note B: On March 25, 2011, AWL filed for liquidation through a decision at its stockholders’ meeting. The liquidation of AWL was accounted for as an organization restructuring. As such, the Company continues accounting for ownership of AWL under equity method and it is included as a consolidated subsidiary until the liquidation has been completed. The liquidation was completed on August 30, 2011. Note C: On March 10, 2011, MAP has filed for liquidation through a decision at its stockholders’ meeting. The Company ceased using the equity method from that day, and MAP is not included as a consolidated subsidiary as of December 31 , 2011. 12 Use of Estimates The preparation of the Company’s consolidated financial statements in conformity with generally accepted accounting principles requires management to make reasonable estimates and assumptions that will affect the amount of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reported periods. The actual results may differ from those estimates. Foreign Currency Transactions Transactions denominated in foreign currencies are remeasured into the local functional currencies and recorded based on the exchange rates prevailing at the transaction dates. Monetary assets and liabilities denominated in foreign currencies are remeasured into the local functional currencies at the exchange rates prevailing at the balance sheet date, with the related exchange gains or losses included in the consolidated statements of income. Translation gains or losses from investments in foreign entities are recognized as a cumulative translation adjustment in consolidated stockholders’ equity . Non-monetary assets and liabilities denominated in foreign currencies that are reported at fair value with changes in fair value charged to the consolidated statements of income, are remeasured at the exchange rate at the balance sheet date, with related exchange gains or losses recorded in the consolidated statements of income. Non-monetary assets and liabilities denominated in foreign currencies that are reported at fair value with changes in fair value charged to stockholders’ equity, are remeasured at the exchange rate at the balance sheet date, with related exchange gains or losses recorded as adjustment items to a cumulative translation adjustment in consolidated stockholders’ equity. Non-monetary assets and liabilities denominated in foreign currencies and reported at cost are remeasured at historical exchange rates . Translation of Foreign Currency Financial Statements The financial statements of foreign subsidiaries and UMC ’s Singapore branch (the Branch) are translated into New Taiwan Dollars using the spot rates at the balance sheet date for asset and liability accounts and weighted average exchange rates for profit and loss accounts. The cumulative translation effects from the subsidiaries and the Branch using functional currencies other than New Taiwan Dollars are included in the cumulative translation adjustment in consolidated stockholders’ equity . Cash Equivalents Cash equivalents are short-term, highly liquid investments that are readily convertible to known amounts of cash and with maturity dates that do not present significant risks on changes in value resulting from changes in interest rates, including commercial paper with original maturities of three months or less and re-sale agreements. 13 Financial Assets and Financial Liabilities In accordance with R.O.C. SFAS No. 34, “Financial Instruments: Recognition and Measurement” (R.O.C. SFAS 34) and the “Guidelines Governing the Preparation of Financial Reports by Securities Issuers”, financial assets are classified as either financial assets at fair value through profit or loss, financial assets measured at cost, available-for-sale financial assets or held-to-maturity financial assets. Financial liabilities are recorded at fair value through profit or loss . The Company accounts for purchase or sale of financial instruments as of the trade date, which is the date the Company commits to purchase or sell the asset or liability. Financial assets and financial liabilities are initially recognized at fair value plus acquisition or issuance costs. a. Financial assets and financial liabilities at fair value through profit or loss Financial assets or liabilities at fair value through profit or loss are comprised of financial assets held for trading and financial assets designated as fair value through profit or loss. Financial instruments held for short-term sale or repurchase purposes and derivative financial instruments not qualified for hedge accounting are classified as financial assets or liabilities at fair value through profit or loss. If an entity is required to separate an embedded derivative from its host contract, but is unable to measure the embedded derivative separately either at acquisition or at the subsequent balance sheet dates, the entire hybrid contract is designated as either a financial asset or liability at fair value through profit or loss. This category of financial instruments is measured at fair value and changes in fair value are recognized in the consolidated statements of income. Stock of listed companies, bonds, and closed-end funds are measured at closing prices as of the balance sheet date. Open-end funds are measured at the unit price of the net assets as of the balance sheet date. The fair value of derivative financial instruments is determined by using valuation techniques commonly used by market participants in the industry . b. Financial assets measured at cost Unlisted stock, funds, and other securities without reliable market prices are measured at cost. When objective evidence of impairment exists, the Company recognizes an impairment loss, which cannot be reversed in subsequent periods . 14 c. Available-for-sale financial assets Available-for-sale financial assets are non-derivative financial instruments not classified as financial assets at fair value through profit or loss, held-to-maturity financial assets, loans and receivables. Subsequent measurement is calculated at fair value. Investments in listed companies are measured at closing prices as of the balance sheet date. Any gain or loss arising from the change in fair value, excluding impairment loss and exchange gain or loss arising from monetary financial assets denominated in foreign currencies, is recognized as an adjustment to consolidated stockholders’ equity until such investment is reclassified or disposed of, upon which the cumulative gain or loss previously charged to consolidated stockholders’ equity will be recorded in the consolidated statements of income . The Company recognizes an impairment loss when objective evidence of impairment exists. Any reduction in the impairment loss of equity investments in subsequent periods will be recognized as an adjustment to consolidated stockholders’ equity. The impairment loss of a debt security may be reversed and recognized in the consolidated statement of income if the security recovers and the Company concludes the recovery is related to improvements in the factors or events that originally caused the impairment . d. Held-to-maturity financial assets Non-derivative financial assets with fixed or determinable payments and fixed maturity are classified as held-to-maturity financial assets if the Company has both the positive intention and ability to hold the financial assets to maturity. Investments intended to be held to maturity are measured at amortized cost. The Company recognizes an impairment loss if objective evidence of impairment loss exists. However, the impairment loss may be reversed if the value of asset recovers subsequently and the Company concludes the recovery is related to improvements in events or factors that originally caused the impairment loss. The new cost basis as a result of the reversal cannot exceed the amortized cost prior to the impairment. Notes, Accounts and Other Receivables Notes and accounts receivable are amounts owed to a business by a customer as a result of a purchase of goods or services from it on a credit basis. Other receivables are any receivable not classified in notes and accounts receivable category. When the notes, accounts and other receivables are initially recognized, the Company measures them at their fair values. After initial recognition, the notes, accounts and other receivables are measured at amortized cost deducting the impairment using the effective interest method. Short-term notes, accounts and other receivables with no stated interest rate are measured at the original invoice amount if the effect of discounting is immaterial. 15 Prior to December 31, 2010, recognition of an allowance for doubtful accounts was based on historical experience in analyzing the aging and determining the collectability of notes, accounts and other receivables as of the balance sheet date. Effective January 1, 2011, the Company first assesses as of balance sheet date whether objective evidence of impairment exists for notes, accounts and other receivables that are individually significant. If there is objective evidence that an impairment loss has occurred, the amount of impairment loss is assessed individually. For notes, accounts and other receivables other than those mentioned above, the Company groups those assets with similar credit risk characteristics and collectively assess them for impairment. If, in a subsequent period, the amount of the impairment loss decreases, and the decrease can be related objectively to an event occurring after the impairment was recognized, the previously recognized impairment loss is reversed and recognized through profit or loss. The reversal shall not result in a carrying amount of notes, accounts and other receivables that exceeds what the amortized cost would have been had the impairment not been recognized at the date the impairment is reversed. Inventories Inventories are accounted for on a perpetual basis. Raw materials are recorded at actual purchase costs, while the work in process and finished goods are recorded at standard costs and subsequently adjusted to costs using the weighted-average method at the end of each month. Allocation of fixed production overheads to the costs of conversion is based on the normal capacity of the production facilities. Inventories are valued at the lower of cost and net realizable value item by item. Net realizable value is the estimated selling price in the ordinary course of business less the estimated costs of completion and the estimated costs necessary to make the sale. Non-current Assets Held for Sale Non-current assets that are available for immediate sale in their present condition subject only to terms that are usual and customary for sales of such assets and that are highly probable to be sold within one year are classified as non-current assets held for sale. A held for sale non-current asset is measured at the lower of its carrying amount or fair value less costs to sell and is recorded separately on the balance sheet. No further amortization or depreciation will be recorded once an asset is classified as held for sale. Impairment losses of non-current assets held for sale are recognized for the excess of the carrying amounts over fair values less costs to sell and reported as losses in the current period. A gain is recognized for any subsequent increase in fair value less costs to sell of an asset, but not in excess of the total amount of the accumulated impairment loss and the amount allowed to be reversed in accordance with the R.O.C. SFAS No. 35, “Impairment of Assets” (R.O.C. SFAS 35). 16 Long-term Investments Accounted for Under the Equity Method (including interests in Joint Ventures) Investments in which the Company has ownership of at least 20% or exercises significant influence on operating decisions are accounted for under the equity method. The difference of the acquisition cost and the underlying equity in the investee’s net assets as of acquisition date is amortized and goodwill arising from new acquisitions is analyzed and accounted for under the R.O.C. SFAS 25, in which goodwill is not subject to amortization. Investment in jointly controlled entity is accounted for under the equity method. When an equity investee offsets its accumulated deficit with its additional paid-in capital, the Company would debit additional paid-in capital and credit retained earnings in proportionate to its existing equity ownership to the extent that credit is available on the additional paid-in capital. The change in the Company’s proportionate share in the net assets of an investee resulting from its acquisition of additional stock issued by the investee at a rate not proportionate to its existing equity ownership is charged to the additional paid-in capital and long-term investments accounts. If the balance of the additional paid-in capital is less than the amount needed, the excess would be charged to the retained earnings. Unrealized intercompany gains and losses arising from sales from the Company to equity method investees are eliminated in proportion to the Company’s ownership percentage at the end of the period until realized through transactions with third parties. Intercompany gains and losses arising from transactions between the Company and majority-owned (above 50%) subsidiaries are eliminated entirely until realized through transactions with third parties. Unrealized intercompany gains and losses due to sales from equity method investees to the Company are eliminated in proportion to the Company’s weighted-average ownership percentage of the investee until realized through transactions with third parties. Unrealized intercompany gains and losses arising from transactions between two equity method investees are eliminated in proportion to the Company’s multiplied weighted-average ownership percentage with the investees until realized through transactions with third parties. Those intercompany gains and losses arising from transactions between two majority-owned subsidiaries are eliminated in proportion to the Company’s weighted-average ownership percentage in the subsidiary that incurred the gain or loss. 17 If the recoverable amount of investees accounted for under the equity method is less than its carrying amount, the difference is recognized as impairment loss in the current period. The total value of an investment and advances after recognition of the investment losses cannot be negative. If the Company has the positive intention to continue to support the investees, or the losses of investees are only temporary, the Company will continue to recognize investment losses with its proportionate share. If, after the investment loss is recognized, the net book value of the investment is less than zero, the investment is reclassified to liabilities on the consolidated balance sheet. The Company ceases to use the equity method upon a loss of ability to exercise significant influence over an investee. In accordance with R.O.C. SFAS 34, the carrying value of the investment upon the loss of significant influence remains as the carrying value of the investment. Any amount of the investee’s additional paid-in capital and other adjustment items recorded in the consolidated stockholders’ equity of the Company are eliminated in proportion to the amount of the investment sold and recorded as a gain or loss on disposal of investments. Cash dividends received during the year of change are applied as a reduction of the carrying amount of the investment. Dividends received in subsequent years are recorded in accordance with R.O.C. SFAS No. 32, “Accounting for Revenue Recognition.” Gain or loss on disposal of long-term investments is based on the difference between selling price and book value of investments sold. Any amount of the investee’s additional paid-in capital and other adjustment items recorded in the consolidated stockholders’ equity of the Company are eliminated in proportion to the amount of the investment sold and recorded as gain or loss on disposal of investments. Property, Plant and Equipment Property, plant and equipment are stated at cost. Interest incurred on loans used to finance the construction of property, plant and equipment is capitalized and depreciated accordingly.
